DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/27/2022 has been entered. Claims 1-31 remain pending in the application. Claims 10, 23-26, and 28-31 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 2/28/2022. 
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 2/28/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 2/28/2022.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 2/28/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 objected to because of the following informalities:
Line 3 recites “the delivery end of the syringe”. There is insufficient antecedent basis for this limitation. Examiner suggests replacing “the delivery end of the syringe” with “a delivery end of the syringe”.
Claim 9 objected to because of the following informalities:
Line 9 recites “the syringe stabilizer”. There is insufficient antecedent basis for this limitation. Examiner believes the syringe stabilizer is intended to be the same as the syringe stabilizing apparatus. Examiner suggests replacing “the syringe stabilizer” with “the syringe stabilizing apparatus”.
Claim 27 objected to because of the following informalities:
Line 5 recites “a syringe”. As antecedent basis is already provided for the syringe in line 4, Examiner suggests replacing “a syringe” in line 5 with “the syringe”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 12, 15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnal (U.S. PG publication 20120130305).
In regard to claim 1,
Bonnal discloses a syringe stabilizing apparatus (figure 2, 3 and 3A, item 40; paragraph [0068], [0074]; Examiner notes since syringe 164 is attached to the apparatus, the apparatus is construed as a syringe stabilizing apparatus) comprising: 
a base (figure 2, item 46); and 
a syringe support (figure 2, item 44, 76, 94, 136) disposed above the base (see figure 2), the syringe support being configured to allow a plunger of a syringe to be operated by a first hand of a user (paragraph [0076]), and being configured to orient the syringe at an angle relative to the base (see figure 2; paragraph [0064]: the branch portion 76 may extend from the IV tubing-engaging portion 32 at a different angle than perpendicularly), the syringe support comprising: 
a retainer (opening in item 136, 94, 44, and 76 as seen in figure 3 in which syringe 164 is received in and item 102 is received in; see figure 3; paragraph [0074]) having an opening configured to receive and retain a portion of an infusion set (item 110; paragraph [0074]); and 
a selectively actuated tube clamp (figure 2, item 72 and 74; paragraph [0062]) having a closed condition in which the selectively actuated tube clamp is configured to pinch a tubing (figure 2, item 34) of the infusion set closed (paragraph [0062), and the selectively actuated tube clamp having an open condition to allow a flow of fluid through the tubing (paragraph [0062]).
In regard to claim 2,
[AltContent: arrow][AltContent: textbox (Longitudinal slot)][AltContent: textbox (Longitudinal slot )]
    PNG
    media_image1.png
    752
    464
    media_image1.png
    Greyscale

Bonnal discloses the syringe stabilizing apparatus of claim 1 wherein the retainer is a longitudinal slot (see figure 3 above) in an upper surface of the syringe support (see analysis of claim 1 above wherein the retainer is a longitudinal slot in item 136, 76, 44, and 94 as seen in figure 3 in which syringe 164 is received in and item 102 is received in; see figure 3; paragraph [0074]) configured to frictionally engage the delivery end (figure 1, item 162; Examiner notes figure 1 is referenced for example purposes to show the syringe 164 that is used with the embodiment of figure 2, 3,and 3A) of the syringe with a resistant force sufficient to maintain a position and an orientation of a syringe barrel joined to the portion of the infusion set (paragraph [0074]) as the plunger is forced downwardly towards the delivery end of the syringe (paragraph [0072] and [0074]).
In regard to claim 3,
Bonnal discloses the syringe stabilizing apparatus of claim 2 wherein the syringe support further comprises: 
a transverse slot (opening in item 44 which tube 34 is received in; see figure 2) intersecting the longitudinal slot (see figure 3 wherein the slots intersect and allow for fluid communication; paragraph [0076]), wherein the selectively actuated tube clamp resides within and is slidable within the transverse slot (paragraph [0062]; slildable by being squeezed).
In regard to claim 4,
Bonnal discloses the syringe stabilizing apparatus of claim 3 wherein the selectively actuated tube clamp comprises a tube receiver (figure 2, item 72) having an opening alignable with the longitudinal slot (alignable along the same plane depending on the position i.e. whether activated or not of the push button) and a clamping section (figure 2, item 74) generally transverse to the longitudinal slot (examiner notes a horizontal portion of the clamping section is generally transverse to the longitudinal slot), the clamping section having a cross-sectional area configured for pinching the tubing of the infusion set as the selectively actuated tube clamp is slid within the transverse slot in a direction transverse to the longitudinal slot (paragraph [0062]; Examiner notes the longitudinal slot extends both vertically and horizontally and therefore the selectively actuated tube clamp is slid within the transverse slot in a direction transverse to part of the longitudinal slot that extends horizontally) .
In regard to claim 5,
Bonnal discloses the syringe stabilizing apparatus of claim 4 wherein a cross-sectional area of the clamping section is less than a cross-sectional area of the tube receiver (see figure 2).
In regard to claim 7,
[AltContent: textbox (Second segment)][AltContent: textbox (First segment)][AltContent: textbox (Longitudinal slot)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Longitudinal slot )]
    PNG
    media_image1.png
    752
    464
    media_image1.png
    Greyscale


Bonnal discloses the syringe stabilizing apparatus of claim 4 wherein the longitudinal slot has a first segment (see figure 3) having a first transverse cross-sectional area configured to receive and retain the portion of the infusion set (figure 3, item 102) therein (see figure 3) and a second segment (see figure 3) having a second transverse cross-sectional area configured to receive and retain the tubing (figure 3, item 34) therein; Examiner notes part of the tubing is contained in the second segment of the longitudinal slot).
In regard to claim 8,
Bonnal discloses the syringe stabilizing apparatus of claim 5 wherein the transverse slot intersects a second segment (segment formed by item 44) of the longitudinal slot (see figure 2).
In regard to claim 12,
Bonnal discloses the syringe stabilizing apparatus of claim 7 wherein the base has an engagement surface (bottom surface of item 46) a sized and shaped to be supported by a generally planar work surface on which a user's arm rests (Examiner notes “sized and shaped to be supported by a generally planar work surface on which a user's arm rests” is an intended use limitation and due to the structure of the engagement surface, the engagement surface would be fully capable of being placed on a generally planar work surface and supported by a generally planar work surface on which a user's arm rests).
In regard to claim 15,
Bonnal discloses the syringe stabilizing apparatus of claim 1 further comprising: a syringe (item 164, paragraph [0074]) comprising a syringe barrel and a plunger slidable within the syringe barrel (see figure 1 which is referenced for example purposes to show the syringe 164 that is used with the embodiment of figure 2; and see paragraph [0076] which supports a plunger is present).
In regard to claim 21,
Bonnal discloses the syringe stabilizing apparatus of claim 15 wherein the syringe is threadably attached to a fitting attached to the syringe support (paragraph [0074]).
In regard to claim 22,
Bonnal discloses the syringe stabilizing apparatus of claim 1 further comprising: 
a removable fitting receiver (figure 3A, item 148; Examiner notes the fitting receiver can be removed from base 46) within the syringe support having slots configured to receive and retain portions of an infusion set fitting therein (see figure 3A wherein slots are present to hold the holding member of item 102 and therefore the slots are configured to receive and retain portions of an infusion set fitting therein as shown in figure 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnal (U.S. PG publication 20120130305) further in view of Werth (U.S. PG publication 20100229354).
In regard to claim 6,
Bonnal discloses the syringe stabilizing apparatus of claim 4 wherein the transverse slot has a concave recess (see figure 2) extending in a direction parallel to a length of the transverse slot (see figure 2) and wherein the selectively actuated tube clamp has a keeper (portion of item 72 that is cantilevered portion as described in paragraph [0062]; see figure 1B which is referenced for example purposes only since a sideview is shown of clamp 70) within the concave recess (see figure 2) and traversable therein during actuation of clamping and releasing of the tubing within the selectively actuated tube clamp (paragraph [0062]).
Bonnal fails to disclose wherein the selectively actuated tube clamp has a convex keeper snap fit within the concave recess.
Werth teaches a convex keeper (item 48) snap fit within the recess (item 70; paragraph [0050], [0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonnal to substitute the cantilevered portion of Bonnal for a convex pin snap fit within the recess, as taught by Werth, because the substitution is a simple substitution that would yield the same predictable result of enabling activation of the clamp (paragraph [0052] of Werth) and Bonnal further supports modifications can be made (paragraph [0116] of Bonnal).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnal (U.S. PG publication 20120130305) further in view of Oyhenart (U.S. PG publication 20080102115). 
In regard to claim 16,
Bonnal discloses the syringe stabilizing apparatus of claim 15, further comprising a fluid within the syringe barrel (paragraph [0076]). 
Bonnal fails to disclose further comprising a therapeutic fluid within the syringe barrel, wherein the therapeutic fluid is for treating hemostatic disorder caused by a liver disease.
Oyhenart teaches further comprising a therapeutic fluid within the syringe barrel (paragraph [0508], [0598]), wherein the therapeutic fluid is for treating hemostatic disorder caused by a liver disease (paragraph [0589]-[0590]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid within the syringe barrel of Bonnal to include a therapeutic fluid within the syringe barrel, wherein the therapeutic fluid is for treating hemostatic disorder caused by a liver disease, as taught by Oyhenart, for the purpose of delivering an effective therapeutic fluid to teat deficiencies in coagulation factors (paragraph [0590] of Oyhenart). Examiner notes as Bonnal is silent as to the specific fluid delivered, Oyhenart teaches a beneficial fluid that can be delivered via a syringe.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnal (U.S. PG publication 20120130305) further in view of Dunne (U.S. PG publication 20150328406).
In regard to claim 17,
Bonnal discloses the syringe stabilizing apparatus of claim 15, further comprising a fluid within the syringe barrel (paragraph [0076]). 
Bonnal fails to disclose further comprising a therapeutic fluid within the syringe barrel, wherein the therapeutic fluid is for treating a bleeding disorder.
Dunne teaches further comprising a therapeutic fluid (figure 4, item 9) within the syringe barrel (figure 4, item 2), wherein the therapeutic fluid is for treating a bleeding disorder (paragraph [0073]: wherein Factor VIII recombinant can be delivered which can treat a bleeding disorder).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonnal to include further comprising a therapeutic fluid within the syringe barrel, wherein the therapeutic fluid is for treating a bleeding disorder, as taught by Dunne, for the purpose of delivering a beneficial therapeutic fluid via a syringe (paragraph [0073] of Dunne).
In regard to claim 18,
Bonnal in view of Dunne teaches the syringe stabilizing apparatus of claim 17 wherein the bleeding disorder is a deficiency in a coagulation factor (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered which can treat a deficiency in a coagulation factor).
In regard to claim 19,
Bonnal in view of Dunne teaches the syringe stabilizing apparatus of claim 18 wherein the coagulation factor is a Factor V, a Factor VIII, a Factor IX, a Factor XI, or a von Willebrand Factor (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered which can treat a deficiency in the coagulation factor VIII).
In regard to claim 20,
Bonnal in view of Dunne teaches the syringe stabilizing apparatus of claim 17 wherein the therapeutic fluid within the syringe barrel is a recombinant Factor VIII (rFVIII), a procoagulant bypassing agent, or a recombinant von Willebrand Factor (rVWF) (see paragraph [0073] of Dunne wherein Factor VIII recombinant can be delivered).
Claims 1, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. PG publication 20120197205) further in view of Elson (U.S. Patent no 4643389) as evidence by Harris (U.S. PG publication 20130158506). 
In regard to claim 1,
Peters discloses a syringe stabilizing apparatus (see figure 1, item 100) comprising:
a base (figure 1, item 106b, 106a, 104a and 104b); and
a syringe support (figure 1, item 112; Examiner notes item 112 is construed as a syringe support as a syringe having a male luer fitting is capable of being inserted into female fitting 116 and supported as supported by paragraph [0031]) disposed above the base (see figure 1), the syringe support being configured to allow a plunger of a syringe to be operated by a first hand of a user (paragraph [0031]; wherein a syringe can be connected directly to item 112; Examiner notes “configured to allow a plunger of a syringe to be operated by a first hand of a user” is an intended use limitation and due to the positioning of the syringe support, a plunger of a syringe is fully capable of being operated by a first hand of a user), and being configured to orient the syringe at an angle relative to the base (see figure 1 and 3 and paragraph [0031] wherein since the syringe support is angled, a suitably sized and shaped syringe when connected would be angled as well), the syringe support comprising:  
a retainer (figure 1, item 112) having an opening (opening of female luer fitting 116) configured to receive and retain a portion (male luer fitting of the syringe) of an infusion set (Examiner notes the infusion set is construed as the male luer fitting of the syringe, and catheter that is capable of being connected to item 111; paragraph [0041]); and 
Peters fails to disclose a selectively actuated tube clamp having a closed condition in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed, and the selectively actuated tube clamp having an open condition to allow a flow of fluid through the tubing.
Elson teaches a selectively actuated tube clamp (figure 2, item 25; column 3, line 48-57; Examiner notes the selectively actuated tube clamp is disposed on a connector that connects a syringe to tubing with the clamp disposed on the end furthest from the syringe) having a closed condition (condition shown in figure 4) in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed (column 3, line 48-51), and the selectively actuated tube clamp having an open condition (condition shown in figure 2) to allow a flow of fluid through the tubing (column 3, line 51-55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe support of Peters to include a selectively actuated tube clamp having a closed condition in which the selectively actuated tube clamp is configured to pinch a tubing of the infusion set closed, and the selectively actuated tube clamp having an open condition to allow a flow of fluid through the tubing, as taught by Elson, for the purpose of providing an on-off control of the flow of fluid (column 1, line 1-4 of Elson) and providing a clip that is always accessible (column 1, line 40-44 of Elson) and further as evidence by Harris who supports it is beneficial to incorporate a tube clamp (figure 2A, item 280 of Harris) to provide transfer of fluids in a controlled manner (paragraph [0023] of Harris). Examiner notes the selectively actuated tube clamp would be provided at the end of the syringe support containing the male luer connector which connects with a catheter (see paragraph [0041] of Peters) to therefore enable the catheter to be selectively opened/closed.
In regard to claim 13,
Peters in view of Elson as evidence by Harris teaches the syringe stabilizing apparatus of claim 1 wherein the syringe support is integrally joined with the base (see paragraph [0042] of Peters) by a vertically oriented stem (figure 1, item 110 and 108 of Peters; paragraph [0040] of Peters) forming a single-piece, uni-body construction (paragraph [0042] of Peters).
Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. PG publication 20120197205) in view of Elson (U.S. Patent no 4643389) as evidence by Harris (U.S. PG publication 20130158506) further in view of Rosenberg (U.S. PG publication 20140330247). 
In regard to claim 9,
Peters in view of Elson as evidence by Harris teaches the syringe stabilizing apparatus of claim 1 wherein the base is portable (see figure 1 of Peters: wherein the base due to its size/construction is portable since it can be moved to the desired position on a patients skin; paragraph [0009] and [0029] of Peters) and comprises a handset (figure 1, item 104a and 104b of Peters) wherein the syringe stabilizer is configured to be stabilized against a work surface by engaging the handset with a second hand (see figure 1 of Peters wherein the handset 104a and 104b is sized to be engaged with a hand of a user and therefore stabilize the syringe stabilizing apparatus against a work surface i.e. skin of a patient since the handset is attached to the syringe support).
Peters in view of Elson as evidence by Harris fails to disclose an ergonomic handset. Accordingly Peters in view of Elson as evidence by Harris also fails to disclose wherein the syringe stabilizer is configured to be stabilized by the user against a work surface by engaging the ergonomic handset with a second hand.
Rosenberg teaches a base (figure 4A, item 110) comprises an ergonomic handset (figure 4A, item 111 and 115; paragraph [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Peters in view of Elson as evidence by Harris to include gripping regions 111 and 115 of Rosenberg, as taught by Rosenberg, therefore resulting in an ergonomic handset, wherein the syringe stabilizer is configured to be stabilized by the user against a work surface by engaging the ergonomic handset with a second hand, for the purpose of providing a surface well-suited for convenient and ergonomic physical contact and manipulation by human fingers which assists the user with manipulation of the apparatus (paragraph [0033] of Rosenberg).
In regard to claim 11,
Peters in view of Elson as evidence by Harris in view of Rosenberg teaches the syringe stabilizing apparatus of claim 9 wherein the ergonomic handset is located on an upper surface of the base (see figure 4A, item 110 of Rosenberg and analysis of claim 9 above wherein when implemented into the apparatus of Peters the ergonomic handset is located on an upper surface of the base of Peters) having a surface area greater than a surface area of an upper surface of syringe support (see figure 1 of Peters wherein a surface area of the base is greater than a surface area of an upper surface of syringe support).
In regard to claim 14,
Peters in view of Elson as evidence by Harris in view of Rosenberg teaches the syringe stabilizing apparatus of claim 9 wherein the syringe support comprises an upper surface having a longitudinal slot (see figure 1, item 116 of Peters wherein the female luer fitting forms a slot in a surface which is construed as an upper surface since the surface is upper relative to the end of the syringe support containing male luer connector 111) configured to accept the portion of the infusion set (male luer connector of a syringe; paragraph [0031] of Peters), and retain the portion of the infusion set (paragraph [0031] of Peters; Examiner notes when the male luer connector of the syringe is inserted into item 116, it is retained), wherein the syringe support is configured to orient a syringe barrel (syringe barrel not shown but connected to item 116 of Peters; see paragraph [0031] of Peters) at an angle above a horizontal axis such that a delivery end of the syringe barrel is vertically offset below the syringe plunger (see figure 1 and 3 of Peters which shows that the syringe stabilizing apparatus is angled which would therefore result in the syringe barrel being angled above a horizontal axis such that a delivery end of the syringe barrel is vertically offset below a syringe plunger when the syringe is connected via a male luer connector to item 116) and the syringe barrel is retained in an elevated position relative to the base (see figure 1 and 3 of Peters and analysis above wherein the syringe support retains an elevated the syringe barrel) wherein the angle is greater than 5 degrees and less than 90 degrees (see figure 1 and 3 of Peters and analysis above) and wherein frictional engagement between the portion of the infusion set and the longitudinal slot is sufficient to maintain a position and an orientation of the syringe barrel as the syringe plunger is forced downwardly towards the delivery end (Examiner notes the position and orientation of the syringe barrel is maintained due to the frictional engagement between the male luer portion of the syringe and item 116 of Peters; paragraph [0031] of Peters).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Narciso Martinez (U.S. Patent no 9717885) as evidence by McLaughlin (U.S. patent no 6086564).
In regard to claim 27,
Narciso Martinez discloses a syringe stabilizing apparatus (figure 7, item 200) comprising: 
a base (figure 7, item 210); and 
a syringe support (figure 7, 220a and 220b; Examiner notes item 220a and 220b are construed as the syringe support as they are capable of supporting a syringe of complimentary shape attached to terminal adaptor 527 and tubing attached to a syringe thereby further supporting the syringe; column 5, line 63-column 6, line 2; column 10, line 47-55: “to facilitate manipulation of the distal terminal adapter 527, such as to connect the same to a medicine dispensing machine, bottle, container, receptacle or the like, without contacting the patient's skin”; Examiner notes a syringe is a medicine dispensing container/machine) vertically disposed above the base (see figure 7), the syringe support being configured to allow a plunger of a syringe to be operated by a hand of a user (Examiner notes “being configured to allow a plunger of a syringe to be operated by a hand of a user” is a functional limitation and due to the positioning of the syringe support, a user is fully capable of operating a plunger by hand; column 10, line 47-55) and being configured to elevate a fluid-filled portion of a syringe (Examiner notes this is a functional limitation and the syringe is not positively required; see analysis above and column 10, line 47-55 wherein a syringe of complimentary size and shape is fully capable of being connected to item 527; Examiner notes the syringe barrel and portion of the syringe that connects to item 527 would contain fluid; Additionally a complimentary shaped syringe is fully capable of being directly placed in item 220a and therefore would be elevated) upwardly at an angle less than 90 degrees relative to a horizontal plane to take advantage of a gravitational effect on a fluid during delivery of the fluid from the fluid-filled portion to a patient (see figure 7; Examiner notes due to the angle as shown in figure 7 the fluid-filled portion would take advantage of a gravitational effect on a fluid during delivery of the fluid from the fluid-filled portion to a patient; Examiner notes the adapted 527 is disclosed as rigid, see column 7, line 60-61, and therefore would support a complimentary shaped syringe as further evidence by McLaughlin who supports that a rigid connector 20 is fully capable of supporting a complimentary syringe 82 at an angle as shown in figure 1 of McLaughlin. Additionally as noted above a complimentary shaped syringe with tubing attached could alternatively be placed directly in item 220a), the syringe support comprising: 
a first retainer (see figure 7, item 220b) having an opening in which a portion (figure 7, item 524) of an infusion set (figure 7, item 512, 524, 522, 527) is received and retained therein without further user intervention (see figure 7); and 
a selectively actuated tube clamp (figure 7, item 220a; column 9, line 13-18; Examiner notes the tube clamp is selectively actuated to receive a portion of the catheter as supported by column 9, line 22-26) operatively aligned with the first retainer (see figure 7) wherein a tubing (figure 7, item 522) extending from the portion of the infusion set (see figure 7) extends through the selectively actuated tube clamp (see figure 7), wherein an arrangement of the base and the syringe support positions, orients and retains the fluid-filled portion of the syringe such that a patient self-administering a therapeutic fluid is able to manipulate the selectively actuated tube clamp and the fluid-filled portion with a first arm while receiving the therapeutic fluid into a second arm via the infusion set as the second arm remains substantially motionless and provides a stabilizing force against the base (see figure 7; Examiner notes due to the arrangement of the base and the syringe support the fluid-filled portion of the syringe is positioned, oriented and retained such that a patient self-administering a therapeutic fluid is able to manipulate the selectively actuated tube clamp and the fluid-filled portion with a first arm while receiving the therapeutic fluid into a second arm via the infusion set as the second arm remains substantially motionless and provides a stabilizing force against the base).
Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. Applicant argues on page 12 that Narciso-Martinez does not support a syringe upwardly at an angle. Applicant agues that Narciso-Martinez describes the use of infusion sets and therefore submits that Narciso-Martinez does not teach at least a syringe support being configured to allow a plunger of a syringe to be operated by a first hand of a user. Examiner respectfully disagrees. The claims do not positively require a syringe, and the limitation at question is a functional limitation. Narciso-Martinez fully supports that a syringe would be capable of connection to the adapter 527, which is disclosed as being rigid, and therefore supported as noted in the analysis of claim 27 above. Additionally the placement of the syringe support fully would enable a plunger of a syringe to be operated by a first hand of a user as detailed above. Furthermore since the syringe is not positively required, it is noted that a syringe of complimentary size and shape would be fully capable of being directly placed within item 220a. Applicant argues on page 13 that if a syringe were assembled to a tubing of an infusion set and the assembly were used in conjunction with the device of Narciso-Martinez, the syringe would simply fall because of the flexibility of the tubing. Examiner respectfully disagrees. As noted above Narciso-Martinez supports that adapter 527, which can be connected to a syringe as supported by Narciso-Martinez, is rigid. Since the adapter is rigid it would be fully capable of supporting an appropriately sized syringe at an angle as further evidence by McLaughlin who supports a rigid connector 20 can support a syringe at an angle. 
Applicant argues in regard to Peters on page 14 that while a syringe may be attached to the other end of the tubing, the syringe would be attached to the flexible tubing without any structural support from the device.  Examiner is not suggesting that the syringe is directly attached to tubing. Rather Paragraph [0031] of Peters specifically states that a syringe having a male luer fitting can be connected directly to the stabilization device. Therefore Applicants arguments are not found to be persuasive as the syringe in question would be attached directly to device 112.
All other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783      
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783